 PRINTING & PAPER TRADES WORKERS, LOC. 250531Printing and Paper Trades Auxiliary Workers, LocalNo. 520,AFL-CIO'andThe Cuneo EasternPress, Inc. of Pennsylvania;Philadelphia MailersUnion,Local No. 142andThe Cuneo EasternPress, Inc. of Pennsylvania.3Cases 4-CD-165and 4-CD-166November 28, 1967nually ships manufactured products valued in ex-cess of $50,000 directly to persons and firms out-side the Commonwealth of Pennsylvania. It wasstipulated, and we find, that The Cuneo EasternPress, Inc., is an employer engaged in commercewithin the meaning of the National Labor RelationsAct.We further find that it will effectuate the poli-cies of the Act to assert jurisdiction in this proceed-ing.DECISION AND DETERMINATION OFDISPUTESBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAThis is a consolidated proceeding under Section10(k) of the National Labor Relations Act, asamended, following the filing of amended chargesby The Cuneo Eastern Press, Inc., of Pennsylvania(herein called the Employer), alleging that Printingand Paper Trades Auxiliary Workers, Local No.520,AFL-CIO (herein called Local 520), andPhiladelphia Mailers Union, Local No. 14 (hereincalledMailers)violatedSection 8(b)(4)(i) and(ii)(D) by inducing or encouraging employees to en-gage in a strike, and threatening, coercing, orrestraining the Employer with an object of forcingor requiring the Employer to assign certain work toemployees represented by oneunion, rather than toemployees represented by the other.A hearing was held on various dates betweenFebruary 23 and May 15, 1967, before Hearing Of-ficer Alfred Vitarelli. All parties appeared and wereaforded full opportunity to be heard, to examine andcross-examine witnesses, and to adduce evidencehearing on the issues. The rulings of the HearingOfficer made at the hearing are free from prejudicialerror and are hereby affirmed. The Employer,Local 520, Mailers, and the Intervenor have filedbriefs which have been duly considered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with these cases to a three-member panel.Upon the entire record in these cases, the Boardmakes the following findings:1.THE BUSINESS OF THE EMPLOYERThe Cuneo Eastern Press, Inc. of Pennsylvaniais a Pennsylvania corporation engaged in the print-ing of magazines and newspaper supplements andother types of commercial printing at its Philadel-phia, Pennsylvania, plant, which is the only plant in-volved in the instant proceeding. This plant an-IThis name appears as contained in the charges in Case 4-CD-I65.2This name appears as corrected at the hearing3Bookbinders and Bindery Women's Union,Local No. 2, International168 NLRB No. 75II.THE LABOR ORGANIZATIONS INVOLVEDPrinting and Paper Trades Auxiliary WorkersLocal No. 520, AFL-CIO, Philadelphia MailersUnion Local No. 14, and Bookbinders and BinderyWomen'sUnion,LocalNo. 2, InternationalBrotherhood of Bookbinders, AFL-CIO, are labororganizations within the meaning of the Act.III.THE DISPUTESThe notice of hearing defines the disputed workas "(1) Piling of publications on skids where publi-cations are not to be immediately mailed; (2)bagging publications when such are soft wrappedin the bindery; and (3) hand feeding publicationsinto a counter-stacker attached to the HeyssenWrapping Machine."A. Applicability of the StatuteBefore the Board may proceed to a determinationof a dispute pursuant to Section 10(k) of the Act, itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated.B.The Dispute Over PilingThis dispute arose in October 1966 when the Em-ployer assigned the work in dispute on "NameBrands" catalogs to employees represented by theMailers. As a result of such assignment, Local 520protested to the Employer, threatened to call astrike, and instructed employees represented by itto strike unless the work in dispute was done by em-ployees represented by Local 520.It is not controverted and we conclude, on thebasis of the entire record, that there is reasonablecause to believe that the conduct of Local 520, asdescribed above, in connection with the abovedispute violated Section 8(b)(4)(D) and that thisdispute is properly before the Board for determina-tion under Section 10(k) of the Act.C.The Dispute Over BaggingThisdispute arose as the result of the Employer'sassignment on December 6, 1966, of the disputedBrotherhood of Bookbinders, AFL-CIO, (herein called Intervenor), waspermitted to intervene based on its contract with the Employer and itsclaims to certain work336-845 0 - 70 - 35 532DECISIONS OF NATIONALwork in connection with the mailing of a supple-ment to "Harper's Bazaar," called "One HundredGreat Beauties of the World," to employeesrepresented by the Mailers. Local 520 protested tothe Employer and threatened to strike unless thework of bagging was done by employeesrepresented by Local 520.Local 520 moved to quash the notice of hearingas to this dispute on the basis of a union authoriza-tion election which it won in 1950 in a unit which in-cluded the "bagging" classification.We deny thismotion as it affords no bar to our taking jurisdictionover the dispute. Cf.The Cuneo Eastern Press. 4We conclude, on the basis of the entire record,that there is reasonable cause to believe that a viola-tion of Section 8(b)(4)(D) has occurred, and thatthis dispute is also properly before the Board fordetermination.D. The Dispute Over Hand Feeding of the Coun-terstacker Attached to the Heyssen WrappingMachineThis dispute arose in January 1967 when the Em-ployer, in experimentation, utilized employeesrepresented by Local 520 to move bound andtrimmed "Family Circle" magazines from trucks onto a conveyor leading to a counterstacker and checkweigher, also connected by conveyor to a newwrapping and mailing machine, called the HeyssenWrappingMachine.At that time, the Mailersprotested to the Employer and threatened to strikeif the disputed work was not assigned to employeesrepresented by the Mailers. The record shows thatthe Employer planned not to operate the coun-terstacker until sometime in the future, estimated at2 months from the date of the hearing, and that atthat time it would be automated with conveyors inthe bindery, obviating the need for handfeed. Theparties concede that there will be no future need tohandfeed the counterstacker. Under the circum-stances, we shall grant the motions made by Local520 and the Intervenor to quash the notice of hear-ing as to the handfeeding of the counterstacker, aswe find that there is no active work dispute and thatthe question is therefore moot.International Unionof Operating Engineers, Local 542 (Bell TelephoneCompany).5There remains for disposition the contention ad-vanced by the Employer that the Board shoulddetermine disputes raised by the parties at the hear-ing over future work assignments, encompassingthe normal operations of the continuous processfrom the gathering machines in the bindery throughtheHeyssen Wrapping Machine to the shippingroom and abnormal operations in the event of achange in the continuous process desired by theLABOR, RELATIONS BOARDEmployer or necessitated by a breakdown of any ofthecomponentmachines, because during thecourse of the hearing, a representative of theMailers threatened a stoppage of work if the opera-tion of the counterstacker and other work were notassigned to the Mailers. The three unions opposeour taking jurisdiction on the ground that there is noprima faciecase of an 8(b)(4)(D) violation as toany future work assignment. We shall not deter-mine any such dispute. The Employer has not yetmade any such work assignment. In any event, nocharge has been filed alleging that conduct relatingto any such future work assignment violates Section8(b)(4)(D) of the Act.E.Merits of the DisputesSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work aftergiving due consideration to all relevant factors.1.The dispute over pilingThis dispute is confined to work in the mailingarea involving the removal of single machine-wrapped catalogs from a table adjacent to a mailingmachine and the placing of such catalogs on palletsor skids for removal to a storage area with the inten-tion of later affixing individual addresses on thewrappers for outside mailing.Basic Facts: For at least a 5-year period prior toOctober 1966,members of a mailing crewrepresented byMailerswere engaged in workidentical to that now performed by employeesrepresented by Mailers, which led to this dispute.This prior work was performed on the "LafayetteElectronics" catalogs, and is characterized as "jobwork."Contentions of the Parties: The Employer, in theinterest of being neutral, now asserts that its assign-ment to employees represented by Mailers, whilejustified by the prior assignment in the case of the"LafayetteElectronics" catalogs, involves un-skilled work, which it would now be willing to haveassigned to either Mailers or Local 520, becauseemployees represented by Local 520 do most of thepiling in the plant.Mailers predicates its claim to the work on anumber of factors, including (1) the above pastpractice, and (2) section 2 (k) and (1) of its contractwith the Employer which reads:Work of the Mailers shall consist of the follow-ing operations in the mailing of magazines andperiodicals.(k) Job work.**(1)All positionson mailingmachines.Local 520 basesits claim tothe disputed work4 157 NLRB 779, 782.5 144 NLRB 1351, 1357. PRINTING&PAPER TRADES WORKERS,LOC. 520largely on (1) the fact that no further mailing workwas performed on the "Name Brands" catalogs,and (2) the Local 520 contract with the Employerrefers specifically to piling, whereas the Employer'scontract with the Mailers does not. Local 520 alsorelies on testimony to the effect that the tables werenot part of the mailing machine. Local 520 con-cedes, however, that work on catalogs is "jobwork."ConclusionsWe have considered the various factors relied onby the parties,and find that the determinative fac-tors are the contract between the Employer andMailerswhich specifically covers the work inquestion,i.e.,"job work,"and the past practiceunder which the Employer assigned the work inquestion to employees represented by the Mailers.We observe thatLocal 520's contract with the Em-ployer explicitly covers piling only in the binderyand does not explicitly cover piling in the mailingarea.We also observe that the Employer does notnow express a preference as to the assignment ofthe work in dispute,and that the work involveddoes not require any special skills not possessed byeither group.Based upon the foregoing,we determine that thedisputed work belongs to employees represented bytheMailers.Newspaper and Mail Deliverers'Unionof New York Cityand Vicinity(New YorkTimes.) 6In making this determination,we are, ofcourse,assigning the disputed work to the em-ployees represented by the Mailers,and not to thatUnion oritsmembers.2.The dispute over baggingThis dispute is confined to the closing and placingof mailbags containing hand-wrapped publicationson a conveyor which moves them to the shippingroom, and the affixing of empty mailbags in theirstead on hooks provided therefor on tables in thebindery.Basic Facts: For many years prior to 1966, it wasthe practice of the Employer to have employeesrepresentedby Local 520 bag hand-wrappedmagazines in the bindery area. With the advent ofnew third-class postal regulations in 1966, the Em-ployer decided to give such work to employeesrepresented by the Mailers, who also did bundling.Thus, it directed bindery employees called "girlmailers," who were represented by the Intervenor,tomake a "single-wrap" on the individual copies,passthem across the table to employeesrepresented by the Mailers, who were directed tosegregate and tie the publications in bundles, insert533them and a mail tag into and tie each mail sack,close the sack and place it on a conveyor, and at-tach a new empty replacement sack.Contentions of the Parties: The Employer con-tends that the work in question is new and thus notembraced by any contract or certification. It desiresthat the work be assigned to bundlers representedby the Mailers in order to have one employee dobundling and bagging, thus making the operationmore efficient.Mailers predicates its claim to all the work basedon the Employer's assignment and asserted greaterskills in performing all the operations, while con-ceding that the dispute is limited to bagging only.Mailers also relies on section 2(b) of its agreementwith the Employer which encompasses in the workof the Mailers:(b)Handling of the mailing machine - feedingof books, attaching dick strips to machine, sort-ing andbagging.[Emphasis supplied.]Local 520 predicates its claim to the work on theprincipal ground that the Employer's assignmentwas in derogation of its current agreement with theEmployer, which specifically includes in Local520's unit employees who do bagging for girlmailers, which is the work in question.ConclusionsWe have considered the various factors relied onby the parties and find that the determinative factoris the contract between the Employer and Local520, which explicitly includes under bindery clas-sifications"Male Helpers ... bagging for girlmailers."We also observe that in the 1950 unionauthorization election in Case 4-UA-2134, as theresult of which a certification issued to Local 520,the stipulated unit included the identical job classifi-cation.Moreover, contrary to the Mailers and theEmployer, the work in question has been performedin the past by employees under the Local 520 con-tract,and thus the Employer's assignment is inderogation of such contract. We observe that thecontract between the Employer and the Mailers ex-plicitly covers bagging only as a part of the job ofhandling a mailing machine; such provision has noapplication to the work in question, which was per-formed in connection with a hand operation, in thebindery. Finally, there is no showing that it wouldbe more efficient to award the work to employeesrepresented by the Mailers and that such employeesalone possess requisite skills. Under these circum-stances, we do not give the Employer's assignmentto employees represented by the Mailers con-trollingweight. And, even if it were more efficient6 142 NLRB 704. 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDto use employees represented by the Mailers for thework, observance of the contractual provisions,above quoted, must be given paramount considera-tion.Based upon the foregoing, we determine that thedisputed work belongs to employees represented byLocal 520. In making this determination, we are, ofcourse, assigning the disputed work to the em-ployees represented by Local 520 and not to thatUnion or its members.DETERMINATION OF DISPUTESPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis ofthe foregoing findings and the entire record in thisproceeding, the National Labor Relations Boardhereby makes the following determination of thedisputes.1.Mailing machine crew members employed byThe Cuneo Eastern Press, Inc. of Pennsylvania,who are represented by Philadelphia MailersUnion, Local No. 14, are entitled to perform in themailing area the work of piling catalogs from themailing machine on to skids, where the Employerintends to have later mailing functions performedby the mailing crew.2."Mail Helpers" employed by the Cuneo East-ernPress,Inc.ofPennsylvania,who arerepresented by Printing and Paper Trades AuxiliaryWorkers, LocalNo. 520, AFL-CIO, are entitled toperform in the bindery area the work of"baggingfor girl mailers."3.Printing and Paper Trades Auxiliary Wor-kers, Local No. 520,AFL-CIO,is not entitled bymeans proscribed by Section 8(b)(4)(D) of the Act,to force or require the Cuneo Eastern Press, Inc. ofPennsylvania to assign the above-piling work to em-ployees represented by it.4.Within 10 days from the date of this Decisionand Determination of Disputes,Printing and PaperTradesAuxiliaryWorkers,LocalNo. 520,AFL-CIO,shall notify the Regional Director forRegion 4,inwriting,whether it will or will notrefrain from forcing or requiring the Cuneo EasternPress,Inc. of Pennsylvaina,by means proscribedby Section 8(b)(4)(D),to assign the piling work indispute to employees represented by it rather thanto mailing machine crew members.The Notice of Hearing herein, insofar as it relatesto "hand feeding publications into a counter-stackerattached to the Heyssen Wrapping Machine," ishereby quashed.